                                                571 Filed 07/17/20 Page 1 of 2
                Case 1:17-cr-00438-VEC Document 572                          1


                                                                47 PARK STREET                          29 BROADWAY, SUITE 1412
 RUHNKE & BARRETT                                               MONTCLAIR, N.J. 07042                   NEW YORK, N.Y. 10006
                                                                973-744-1000                            212-608-7949
 ATTORNEYS AT LAW
                                                                                   973-746-1490 (FAX)


     DAVID A. RUHNKE   (davidruhnke@ruhnkeandbarrett.com)        "    JEAN D. BARRETT   (jeanbarrett@ruhnkeandbarrett.com)




MEMO ENDORSED                                    REPLY TO MONTCLAIR OFFICE


                                                         July 17, 2020
                                                                                          USDC SDNY
                                                                                          DOCUMENT
                                                                                          ELECTRONICALLY FILED
                                                                                          DOC #:
     Via email and ecf                                                                    DATE FILED: 7/17/2020
     Honorable Valerie E. Caproni
     United States District Judge
     United States Courthouse
     40 Foley Square
     New York, New York 10007

                        Re: United States v. Edwin Cortorreal, 17 Cr. 438 (VEC)

     Dear Judge Caproni:

            I represent Edwin Cortorreal in this case. I write, respectfully, to request that the status
     conference scheduled for Monday, August 3, 2020 be continued until the mid-September, 2020.
     With the exception of a single weekend, MCC has been shut to attorney visits since Mr. Cortorreal
     was first remanded there. When it opened briefly on March 7, 2020, I immediately went with a
     discovery disk to see him, only to find that the visit was in a room with no desks or computers and
     with other attorney-client visits taking place within a few feet. Five days later, all visits were
     cancelled and have remained so ever since.

            During the lock-down, MCC inmates have had limited, if any access to their discovery,
     although work is in progress to remedy that issue. I have had several time-limited phone calls and
     video conferences, none of which have been private. I have also attempted video calls to introduce
     Mr. Cortorreal to our investigator, but each time that failed to happen. No in-person investigation
     has been possible.

             Under these circumstances, it is respectfully requested that the status conference be adjourned
     until at least the middle of September. The Government has no objection to this request and the
     parties consent to the exclusion of time under the Speedy Trial Act.

              Thank you for your attention to this request.

                                                                  Respectfully submitted,

                                                                      Jean D. Barrett
                                                                      Jean D. Barrett
     cc via ecf:        AUSA Hagan Scotten

     C:\CASE FILES\TRIAL_FILES\CASES PENDING TRIAL\Cortorreal, Edwin\Judge Caproni 7-17-20.wpd
Case 1:17-cr-00438-VEC Document 572 Filed 07/17/20 Page 2 of 2


              Application GRANTED. The status conference currently
              scheduled for August 3, 2020 is adjourned to September 15,
              2020 at 2:00 p.m. The period of time between August 3,
              2020 and September 15, 2020, is excluded under the Speedy
              Trial Act. The Court finds that the Defendant’s need to
              review the discovery and to consult with counsel outweigh
              outweigh the Defendant’s and the public’s interests in a
              speedy trial.
              SO ORDERED.




              HON. VALERIE CAPRONI
              UNITED STATES DISTRICT JUDGE                                 7/17/2020
